Exhibit 10.4

 

Fourth Amendment to the Amended License Agreement

 

by and among

 

Princeton University

The University of Southern California,
The Regents of the University of Michigan

 

And

 

NanoFlex Power Corporation

 

This Fourth Amendment, made and entered into on August 22, 2016, to the Amended
License Agreement dated May 1, 1998 (“Agreement”), is among the University of
Southern California, a California non-profit corporation with a principle place
of business of business at 1150 5. Olive Street, Suite 2300, Los Angeles,
California 90015 (“USC”); the Trustees of Princeton University, a not-for-profit
education Institution organized and existing under the laws of the state of New
Jersey (“Princeton”); the Regents of the University of Michigan, a Michigan
not-for profit corporation, having an office at 1600 Huron Parkway, 2’ Floor,
Ann Arbor, Michigan 48109-2590 (“Michigan”); and NanoFlex Power Corporation, a
corporation organized under the laws of Florida, having its principle office at
17207 North Perimeter Drive, Suite 210, Scottsdale Arizona 85255 (“NPC”)and
together with USC, Princeton, and Michigan, the “Parties”). Unless otherwise
noted, capitalized terms in this Fourth Amendment will have the definitions
given to them in the Agreement.

 

The Parties now desire to amend the Agreement, effective August 22, 2016, to
modify the Agreement as follows and to confirm the following matter:

 

1. Section 4.2(d)(i) is added to the Agreement and reads In Its entirety as
follows:

 

4.2(d)(i), The nonrefundable minimum royalties, pursuant to 4.2(d), that were
due for 2014 and 2015, totaling $65,000, shall be paid according the following
schedule (the “Payment Plan”).

 

Payment Due Date  Payment Amount  September 30, 2016  $16,250  December 31,
2016  $16,250  March 31, 2017  $16,250  June 30, 2017  $16,250 

 

The Payment Plan applies only to the minimum royalties for 2014 and 2015 and
shall not affect the due date or amount of any other minimum royalty in section
4.2(d) of the Agreement.

 

2. The parties wish to remove the term “Research Program” from Section 4 of the
Third Amendment. Therefore, Section 4 of the Third Amendment to the Agreement
shall be replaced with the following:

 

“Unless otherwise expressly agreed in writing, this Third Amendment shall apply
to the Patent Rights and all inventions conceived or discovered under the 2013
Sponsored Research Agreement, the 1998 Sponsored Research Agreement, the 2004
Sponsored Research Agreeement, the 2006 Sponsored Research Agreement, and the
2009 Sponsored Research Agreement. As used in the Agreement, the term “Sponsored
Research Agreement” shall include the 2013 Sponsored Research Agreement, the
1998 Sponsored Research Agreement, the 2004 Sponsored Research Agreement, the
2006 Sponsored Research Agreement, and the 2009 Sponsored Research Agreement.”

 

3. Except as modified by this Fourth Amendment, all of the provisions of the
Agreement (as amended to date) are hereby ratified and confined to be in full
force and effect, and shall remain in full force and effect.

 

[Remainder of Page Intentionally Left Blank]

 



 

 

 

Each party acknowledges that it knows and understands the contents of this
Agreement, has had an opportunity to be represented by counsel of its choice in
connection with this Agreement, and has executed this Agreement voluntarily.

 



University of Southern California   The Regents of the University of Michigan  
        By: /s/ Michael Arciero   By: /s/ Kenneth J. Nisbet Name: Michael
Arciero   Name: Kenneth J. Nisbet Title:

Director of Technology Licensing and New Ventures

  Title: Assoc VP, U-M Tech Transfer Date: 8/22/16   Date: 8/25/16           The
Trustees of Princeton University   NanoFlex Power Corporation           By: /s /
John Ritter   By: /s/ Mark Tobin Name:

John Ritter

  Name: Mark Tobin Title: Director, OTL   Title: Chief Financial Officer Date:
8/25/16   Date: 8/22/2016

 

 

 



 

 